Name: Commission Regulation (EC) No 787/2007 of 4 July 2007 amending Commission Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: air and space transport;  transport policy;  international law
 Date Published: nan

 5.7.2007 EN Official Journal of the European Union L 175/10 COMMISSION REGULATION (EC) No 787/2007 of 4 July 2007 amending Commission Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (2). (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) In accordance with Article 4(2) of Regulation (EC) No 2111/2005 and Article 2 of Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (3), a Member State requested to update the Community list. (4) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (5) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (4). (6) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (7) On 14 May 2007 Pakistan International Airlines submitted a recovery action plan to the Commission, followed by evidence confirming the implementation of a number of corrective actions. The Commission takes note that significant progress has been made by the carrier following its inclusion in the Community list, and that the carrier, supported by its oversight authorities, confirmed that it has rectified safety deficiencies on part of its fleet. The competent authorities of Pakistan have endorsed these measures. (8) As a consequence, on the basis of the common criteria, it is assessed that Pakistan International Airlines should be allowed to operate to the Community also with the following eleven aircraft: three Boeing 747-300s with registration marks AP-BFU, AP-BGG and AP-BFX; two Boeing 747-200s with registration marks AP-BAK and AP-BAT; six Airbus A-310s with registration marks AP-BEU, AP-BGP, AP-BGR, AP-BGN, AP-BEC and AP-BEG. The mentioned aircraft should consequently be removed from Annex B. (9) The competent authorities of the Islamic Republic of Pakistan have agreed that, before the resumption of operations of each individual aircraft concerned, they shall provide the authorities of the Member State of the airport of destination, as well as the Commission, with a safety inspection report of the aircraft which they have conducted before the aircraft is due to operate. On receipt of the report, the relevant Member State may, if necessary, ban the aircraft in accordance with Article 6 of Regulation (EC) No 2111/2005. On arrival, a complete SAFA ramp inspection of the aircraft should be carried out, and its report should be submitted without delay to the Commission which will forward it to the other Member States. Member States intend to ensure further verification of effective compliance with relevant safety standards through systematic ramp inspections on this carrier. (10) The remaining aircraft in this carrier's fleet still do not meet fully the relevant safety standards and should therefore be retained in Annex B pending rectification of outstanding deficiencies. An on-site follow-up visit should be organised before further reviews of the operational restrictions imposed on the carrier, in order to verify the full implementation of the recovery action plan and its progress. Both the carrier and its competent authorities have confirmed acceptance of this visit. (11) There is verified evidence of serious safety deficiencies on the part of TAAG Angola Airlines certified in Angola. These deficiencies have been identified by France during ramp inspections performed under the SAFA programme. The repetition of these inspection findings shows systemic safety deficiencies (5). (12) TAAG Angola Airlines demonstrated a lack of ability to address safety deficiencies in response to requests by France, in spite of guarantees given by the carrier and its competent authorities as demonstrated by persistent safety deficiencies. Also, there is insufficient ability of the competent authorities of Angola to enforce the relevant safety standards, despite the guarantees given by these authorities. (13) The competent authorities of Angola demonstrated a lack of ability to implement and enforce the relevant safety standards, when concerns about the safety of the operation of TAAG certified in that State were raised. (14) Whilst acknowledging the effort made by the carrier towards the identification of the actions necessary to redress its safety situation, as well as the disposition towards cooperation shown by both the carrier and the competent authorities of civil aviation of Angola, the Commission considers that the satisfactory implementation of an adequate corrective action plan by the carrier is not completed. (15) Therefore, on the basis of the common criteria, it is assessed that TAAG Angola Airlines does not meet the relevant safety standards. The air carrier should be subject to a ban to all its operations and should be included in Annex A. (16) The Netherlands has submitted to the Commission a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005 in view of imposing an operating ban on the whole fleet of Volare Aviation. (17) There is verified evidence of serious safety deficiencies on the part of Volare Aviation certified in Ukraine. These deficiencies have been identified by the Netherlands during ramp inspections performed under the SAFA programme, and confirmed by ramp inspections performed in other Member States. The repetition of these inspection findings shows systemic safety deficiencies (6). (18) Volare Aviation demonstrated a lack of ability to address safety deficiencies at systemic level in response to requests by the Netherlands, as demonstrated by the insufficient corrective action plan presented in response to identified safety deficiencies. (19) The competent authorities of Ukraine demonstrated a lack of ability to implement and enforce the relevant safety standards, when concerns about the safety of the operation of Volare Aviation certified in that state were raised. (20) Therefore, on the basis of the common criteria, it is assessed that Volare Aviation does not meet the relevant safety standards. This carrier should therefore be subject to a ban to all its operations and should be included in Annex A. (21) There is verified evidence of serious safety deficiencies on the part of all air carriers certified in Indonesia. These deficiencies have been identified by a safety audit report carried out by Indonesia's civil aviation authority following a succession of accidents, which revealed that none of the country's air carriers meet relevant safety standards. (22) The US Department of Transportations Federal Aviation Administration (FAA) lowered Indonesias safety rating in its IASA programme, for the reason that Indonesia fails to comply with international safety standards set by the International Civil Aviation Organization (ICAO). Such a measure amounts effectively to an operating ban on all carriers certified by Indonesia. As a consequence, Indonesian carriers will not be permitted to commence service to the United States. (23) The last ICAO Universal Safety Oversight Audit Programme (USOAP) report, as well as its follow-up report, has indicated serious shortcomings with regard to the capability of the civil aviation authorities of Indonesia to perform their air safety oversight responsibilities. (24) The competent authorities of Indonesia demonstrated an insufficient ability to implement and enforce the relevant safety standard. Furthermore, these authorities did not reply adequately and in a timely manner when concerns about the safety of the operation of carriers licensed in Indonesia were raised by the Commission. (25) Therefore, on the basis of the common criteria, it is assessed that all air carriers certified in Indonesia should be subject to an operating ban and included in Annex A. (26) The authorities of the Kyrgyz Republic have provided the Commission with information indicating that they granted an Air Operator's Certificate to the following air carriers: Eastok Avia, Kyrgyz Trans Avia, and S Group Aviation. Since these new air carriers are certified by the authorities of the Kyrgyz Republic which have shown a lack of ability to carry out adequate safety oversight, they should be included in Annex A. (27) The authorities of the Kyrgyz Republic have provided the Commission with evidence of the withdrawal of the Air Operator's Certificates of the following air carriers: British Gulf International Airlines FEZ and Kyrgyz General Aviation. Since these carriers certified in the Kyrgyz Republic have consequently ceased their activities, they should be withdrawn from Annex A. (28) The last ICAO Universal Safety Oversight Audit Programme (USOAP) report, the results of the recent assessment mission conducted in Albania in the framework of the European Common Aviation Area (ECAA) and information provided by Italy, have indicated serious shortcomings with regard to the capability of the civil aviation authorities of Albania to perform their air safety oversight responsibilities. (29) Following the invitation of the Albanian civil aviation authority, a team of European experts conducted a fact-finding mission to the Albania from 4 to 8 June 2007. Its report shows that despite many efforts, the civil aviation authorities of Albania still lack the resources, legal framework and expertise which are necessary to allow them to perform their air safety oversight responsibilities in a satisfactory manner. (30) With regard to two carriers certified in Albania  Albanian Airlines and Belle Air  the above mentioned report shows that both carriers are operating in accordance with the relevant safety standards and indeed taking additional measures to ensure their own safety oversight given the recognised deficiencies of the national civil aviation authorities. (31) No serious safety deficiencies were detected during several SAFA ramp inspections conducted on aircraft operated by both carriers to European airports. (32) The civil aviation authorities of Albania have agreed to submit a comprehensive corrective action plan aimed at addressing all safety oversight deficiencies identified in the various reports cited above, particularly the report of the fact-finding mission conducted in Albania by a team of European experts from 4 to 8 June 2007. (33) The Government of Albania has reiterated its full political commitment towards a sound restructuring programme for its civil aviation authority and that it will not issue any further Air Operator Certificates until the said programme has been satisfactorily implemented. (34) On the basis of the common criteria, it is assessed that being in compliance with the relevant safety standards, Albanian Airlines and Belle Air should not be included in the Community list. The competent authorities of Albania should provide the Commission, within a period not exceeding three months, with all the necessary information regarding the formulation and progress in implementation of a corrective action plan. In addition, Member States intend to ensure further verification of effective compliance with relevant safety standards through systematic ramp inspections on these carriers. (35) As envisaged in recital 35 of Commission Regulation (EC) No 235/2007, the situation of five Bulgarian carriers  Air Sofia, Bright Aviation Services, Heli Air Services, Scorpion Air and Vega Airlines  should be closely monitored. Accordingly, the civil aviation authority of Bulgaria conducted, with the assistance of experts from the Commission, EASA and Member States, verification visits of these carriers in order to determine the appropriate measures as regards the operational restrictions imposed on them since 21 February 2007. (36) In the light of the results of the visit carried out from 27 May to 2 June, it is assessed that there is verified evidence of serious safety deficiencies on the part of Air Sofia, Bright Aviation Services, Scorpion Air and Vega Airlines. The persistence of these inspection findings shows systemic safety deficiencies. (37) Furthermore, the visit has revealed evidence that the carrier Air Scorpio is from a corporate point of view, administratively, financially and technically managed and controlled by the carrier Scorpion Air and that aircraft operated by Air Scorpio for commercial transport were previously operated and owned by Scorpion Air. There is verified evidence of serious safety deficiencies on the part of Air Scorpio. (38) The Commission has taken note of the revocation of the AOC of Vega Airlines, Bright Aviation, Scorpion Air, and Air Sofia as well as the suspension of the AOC of Air Scorpio decided by the competent authorities of Bulgaria on 21 June 2007. Therefore, as these air carriers cannot operate any air services, no further action is warranted by the Commission. (39) The Commission has also taken note of the decision by the competent authorities of Bulgaria on 21 June 2007 to modify the AOC of Heli Air Service by suspending until further notice the operation in the European Community, Switzerland, Norway and Iceland of the aircraft of type LET 410 with registration marks LZ-CCT, LZ-CCS, LZ-CCR, LZ-CCE, LZ-CCF and LZ-LSB. The aircraft of type LET 410 with registration mark LZ-CCP of this carrier is permitted to operate flights within the Community, as this is the only aircraft currently equipped with the necessary obligatory safety equipment (EGPWS and TCAS) and therefore able to ensure safe operation within the Community. The Commission should closely monitor the situation of this carrier and verify the implementation of its corrective action plan with the assistance of EASA and the Member States. (40) With regard to the exercise by the competent authorities of Bulgaria, the Commission acknowledges the progress made by the Bulgarian authorities in fulfilling its responsibilities. The Commission supports the efforts of the Bulgarian authorities to continue the exercise of oversight responsibilities. It shall continue monitoring this process with the assistance of EASA and the Member States. (41) As envisaged in recital 36 of Commission Regulation (EC) No 910/2006 of 20 June 2006 (7) a team of European experts conducted a follow-up mission to Mauritania from 18 to 21 June 2007 to assess the progress in the implementation of the new legislation, requirements and procedures. Its report shows that the Agence Nationale de l'Aviation Civile (ANAC) is meeting its obligations and has also continued to develop the technical regulation and the necessary working procedures to ensure its oversight of the civil aviation industry. (42) In addition, Air Mauritanie took the necessary actions to correct the deficiencies identified through ramp inspections carried out at Community airports and improve its procedures. (43) On the basis of the common criteria, it is assessed that Mauritania has taken the necessary measures to reach an acceptable level of performance in the discharge of its oversight obligations to ensure that Mauritanian carriers comply with international safety standards. (44) There is verified evidence of serious safety deficiencies on the part of Aeronordgroup, Aeroportul International Marculesti, Grixona, Jet Line International, Jetstream, and Tiramavia certified in the Republic of Moldova. These deficiencies have been identified by Belgium, Croatia, France, Germany, Italy, Lithuania, Malta, the Netherlands, Spain and Turkey during ramp inspections performed under the SAFA programme. The repetition of these inspection findings shows systemic safety deficiencies (8). (45) Following the invitation of the civil aviation authority of the Republic of Moldova, a team of European experts conducted a fact-finding mission to Moldova from 4 to 8 June 2007. Its report shows that the Moldovan Civil Aviation Authority has revealed an insufficient ability to implement and enforce the relevant safety standards in accordance with their obligations under the Chicago Convention, as regards the following carriers: Valan International Cargo Charter, Aeronord Group, Grixona, Jet Line International, Jet Stream, Pecotox Air, Aeroportul International Marculesti, and Tiramavia. (46) In addition, the eight abovementioned carriers, although holders of an Air Operator's Certificate (AOC) issued by the Republic of Moldova, do not have their principal place of business in the Republic of Moldova, contrary to the requirements of Annex 6 to the Chicago Convention. (47) The Commission has taken note that the authorities of the Republic of Moldova have withdrawn the Air Operator's Certificates of the above mentioned carriers, which have consequently ceased their activities. (48) Furthermore, the Commission takes note that the authority of the Republic of Moldova has committed not to issue any further Air Operator's Certificates until satisfactory implementation of the corrective action plan and to consult for such purpose the Commission. (49) The civil aviation authority of the Republic of Moldova has agreed to submit by the end of September 2007 a comprehensive corrective action plan with a roadmap, aimed at addressing all safety oversight deficiencies identified during the fact-finding mission conducted in the Republic of Moldova by a team of European experts from 4 to 8 June 2007. (50) In the light of the various measures taken by the competent authority of the Republic of Moldova, and pending the submission of a corrective action plan, the Commission considers that remaining carriers holder of an AOC issued by the Republic of Moldova (Air Moldova, Moldavian Airlines, Tandem Aero and Nobil Air) should not be included in the Community list. The Commission should monitor the safety situation of these carriers. For this purpose, Member States intend to ensure further verification of effective compliance with the relevant safety standards through systematic ramp inspection of the aircraft operated by these carriers. (51) As envisaged in recitals 36 and 39 of Commission Regulation (EC) No 235/2007, the Commission, assisted by experts from Member States visited the Russian Federation from 15 to 21 April 2007 with a view to determining the status of implementation of corrective actions of the carrier Rossyia (ex Pulkovo) and verifying the situation of the safety of certain other Russian air carriers subject to operational restrictions by decision of the competent authorities of the Russian Federation since 12 February 2007 as well as the exercise of oversight obligations of these authorities. (52) With regard to the carrier Rossyia, the results of the visit show that the company is making improvements on the internal safety oversight procedures and on implementing ICAO safety standards. Its quality management is under development. Additional information was presented by the competent authorities of the Russian Federation on 26 June 2007. As all corrective actions have not yet been completed, the carrier should remain under the close scrutiny of the competent authorities of Russia to monitor the further implementation of the corrective action plan. (53) With regard to the nine carriers subject to operational restrictions by decision of the competent authorities of the Russian Federation since 12 February 2007, the results of the visit show that overall, all companies confirmed to be closely supervised since the introduction of the operating restrictions and the pre-flight authorisations by the competent authorities. These measures led in all cases to immediate positive reactions. The results of the visit also showed that any positive developments still need to become sustainable solutions and lead to the introduction of fully fledged internal safety systems. The competent authorities of the Russian Federation decided on 27 April 2007 and informed thereof the Commission on 2 May 2007 to lift the restrictions on the following six air carriers: Aero Rent, Gazpromavia, Lukoil, Tatarstan, Atlant Soyuz and Aviacon Zitotrans. The carriers Centre Avia and Russian Sky (Russkoe Nebo) remain as per the same decision under the operating restrictions; furthermore, the pre-flight authorisation system has been extended to also cover the regular flights operated by UTAir. (54) Also during the visit certain other Russian carriers, Krasnoyarsky Airlines (9) and Kuban Airlines (10) for which the Commission had information indicating systemic deficiencies with regard to safety and whose safety situation had also drawn the attention of the competent authorities of Russia, were discussed. The measures decided by the latter authorities on 27 April 2007 foresee that pre-flight inspections are intensified on these carriers. (55) With regard to the exercise of oversight obligations by the competent authorities of the Russian Federation, the results of the visit show that they have to accelerate further their work to bring the Russian safety rules in line with ICAO standards and that they should concentrate on the implementation of these standards and the recommendations of the last ICAO safety audit. Moreover, they should intensify their cooperation with Russian manufacturers to ensure compliance of Russian designed aircraft with ICAO standards. This appears also necessary to avoid double standards applying to airworthiness inside the Russian Federation  one for operators and aircraft flying to the Community, and a second (lower) standard for operators and aircraft operating inside the Russian Federation or the CIS. Furthermore, the competent authorities should further increase their efforts with regard to continued airworthiness and ensure that Western built aircraft increasingly acquired and operated by Russian carriers are adequately maintained by the companies concerned. (56) Since the visit to the Russian Federation results of ramp inspections of all the aforementioned carriers show that certain carriers among those which were subject to operating restrictions have not been operating any services to the Community. (57) The carriers Gazpromavia and Atlant Soyuz, which were previously subject to operating restrictions, have been operating services into the Community and have undergone ramp inspections (11). The results of these inspections indicates a repetition of serious findings in the same areas as before the imposition of operating restrictions showing systemic safety deficiencies and likely to have a significant impact on safety of operations. (58) The carrier UTAir, has also been inspected (12). The results of this inspection show a repetition of the inspection findings in the same areas as before the imposition of operating restrictions indicating that the carrier has still not fully completed the corrective actions proposed in February 2007. These results along with verified evidence of serious safety deficiencies on the part of Airlines 400 (13), Kavminvodyavia (14), Ural Airlines (15), Yakutia Airlines (16) were transmitted to the competent authorities on 29 May and 5 June 2007. (59) In view of all the above, on the basis of the common criteria, the Commission invited the air carriers Atlant Soyuz, Gazpromavia, UTAir, Krasnoyarsky Airlines, Kuban Airlines, Airlines 400, Kavminvodyavia, Ural Airlines and Yakutia Airlines to present their observations pursuant Article 7 of Regulation (EC) No 2111/2005 and launched consultations with the competent authorities of the Russian Federation. On the basis of the observations submitted by the air carriers, those made by the Commission and by the competent authorities of the Russian Federation, the latter decided on 23 June 2007 effective from 25 June, to impose operating restrictions on 10 carriers until their safety deficiencies have been resolved to the mutual satisfaction of both the competent authorities of the Russian Federation and the Commission. (60) Accordingly, the competent authorities of the Russian Federation decided to ban all operations into the Community of four of the carriers in question: Kavminvodyavia, Kuban Airlines, Yakutia Airlines, Airlines 400. In particular, Airlines 400 saw its AOC suspended. (61) Also, they decided to restrict the operations of certain carriers allowing only specific aircraft to be operated into the Community: Krasnoyarsky Airlines is allowed to operate only with the following Boeing 737 EI-DNH, EI-DNS, EI-DNT, EI-CBQ, EI-CLZ, EI-CLW, Boeing-757 EI-DUC, EI-DUE and Boeing-767 EI-DMH, EI-DMP; Ural Airlines is allowed to operate only with the following Airbus A-320 VP-BQY, VP-BQZ; Gazpromavia is allowed to operate only with the following Falcon MystÃ ¨re 900 RA-09000, RA-09001, RA-09006, RA-09008; Atlant-Soyuz is allowed to operate only with the following Boeing 737 VP-BBL, VP-BBM; UTAir is allowed to operate only with the following ATR 42 VP-BCB, VP-BCF, VP-BPJ, VP-BPK, the following Gulfstream IV RA-10201, RA-10202 and the following Tu-154M RA-85805, RA-85808. Rossyia (ex-Pulkovo) is not permitted to operate into the Community with the aircraft IL-62M (RA-86467). (62) The Commission takes note of the decision of the competent authorities of the Russian Federation and in particular of the fact that any modifications to these restrictions can be adopted by these authorities only in coordination with the Commission. Also, it takes note of the fact that all Russian air carriers which operate international services including into the Community, are informed, that any ramp inspection resulting in significant (category 2) and major (category 3) findings, if not duly rectified, would lead to the imposition of operating restrictions by the Russian authorities. (63) In view of the above, the Commission considers that the measures taken by the competent authorities of the Russian Federation are sufficient to redress the serious safety deficiencies detected in certain carriers in the short term. In order to ensure that there are adequate corrective actions put in place ensuring a sustainable systemic solution of these deficiencies, it intends to verify the situation of the safety of the above mentioned carriers before any modification of the restrictions contained in the decision of the competent authorities of the Russian Federation of 23 June 2007. To that end, the Commission intends to carry out a visit with the assistance of Member States before the next update of the present Regulation. Member States should ensure the verification of effective compliance with relevant safety standards through systematic ramp inspections on all operations of these carriers. (64) As carriers removed from the list due to declared cessation of activities may reappear with another identity or nationality, the Commission should actively continue to monitor any transfers and moves related to these entities. (65) No evidence of the full implementation of appropriate remedial actions by the other carriers included in the Community list updated on 5 March 2007 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban. (66) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by Annex A to this Regulation. 2. Annex B is replaced by Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. Regulation as amended by Regulation (EC) No 235/2007 (OJ L 66, 6.3.2007, p. 3). (3) OJ L 84, 23.3.2005, p. 8. (4) OJ L 373, 31.12.1991, p. 4. (5) DGAC/F-2003-419, DGAC/F-2003-1026, DGAC/F-2005-394, DGAC/F-2005-1185, DGAC/F-2006-27, DGAC/F-2006-566, DGAC/F-2006-1598, DGAC/F-2006-1966, DGAC/F-2006-2087, DGAC/F-2006-2069, DGAC/F-2007-418, DGAC/F-2007-838, DGAC/F-2007-841, DGAC/F-2007-1113, DGAC/F-2007-1141. (6) BCAA-2004-58, CAA-N-2006-228, CAA-N-2007-56, CAA-N-2007-73, CAA-NL-2005-37, CAA-NL-2006-243, CAA-NL-2007-1, CAA-NL-2007-2, CAA-NL-2007-3, CAA-NL-2007-23, CAA-NL-2007-24, CAA-NL-2007-44, CAA-NL-2007-45, CAA-NL-2007-46, CAA-NL-2007-47, CAA-NL-2007-48, CAA-UK-2007-31, CAAFIN-2004-14, CAAFIN-2004-27, DGAC-E-2006-1131, DGAC-E-2006-1386, DGAC-E-2007-376, DGAC/F-2006-138, DGAC/F-2006-830, DGAC/F-2006-1041, DGAC/F-2006-1928, DGAC/F-2007-446, DGAC/F-2007-738, DGAC/F-2007-739, ENAC-IT-2004-477, ENAC-IT-2005-118, ENAC-IT-2006-299, ENAC-IT-2006-445, LBA/D-2004-425, LBA/D-2006-697, MOTLUX-2005-7. (7) Commission Regulation (EC) No 910/2006 of 20 June 2006 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 168, 21.6.2006, p. 16). (8) BCAA-2006-64, BCAA-2007-9, CAA-NL-2005-227, CAA-NL-2006-262, CAA-NL-2007-4, CAACRO-2005-3, CAAMA-2005-12, CAIEY-2006-7, DGAC-E-2007-153, DGAC-E-2007-274, DGAC/F-2005-4, DGAC/F-2005-56, DGAC/F-2005-401, DGAC/F-2005-626, DGAC/F-2005-810, DGAC/F-2005-1204, DGAC/F-2005-1221, DGAC/F-2005-1266, DGAC/F-2005-1292, DGAC/F-2005-1465, DGAC/F-2006-34, DGAC/F-2006-41, DGAC/F-2006-249, DGAC/F-2006-333, DGAC/F-2006-465, DGAC/F-2006-819, DGAC/F-2006-1879, DGAC/F-2007-207, DGAC/F-2007-335, DGAC/F-2007-487, DGAC/F-2007-649, DGAC/F-2007-748, DGCATR-2006-29, DGCATR-2007-120, ENAC-IT-2005-74, ENAC-IT-2005-148, ENAC-IT-2005-455, ENAC-IT-2005-751, ENAC-IT-2006-74, ENAC-IT-2006-576, LBA/D-2005-672, LBA/D-2006-14, LBA/D-2006-100. (9) ACG-2007-1, ACG-2007-7, CAACRO-2004-35, CAACRO-2004-37, CAACRO-2004-38, CAACRO-2004-48, CAACRO-2004-50, CAO-2004-101, DGAC/F-2005-15, DGAC/F-2006-2105, DGAC/F-2007-477, DGAC/F-2007-481, DGCATR-2006-102, DGCATR-2007-112, ENAC-IT-2004-73, ENAC-IT-2004-110, ENAC-IT-2004-225, ENAC-IT-2004-237, ENAC-IT-2004-296, ENAC-IT-2004-366, ENAC-IT-2004-480, ENAC-IT-2004-487, ENAC-IT-2004-548, ENAC-IT-2005-24, ENAC-IT-2005-187, ENAC-IT-2005-188, ENAC-IT-2005-205, ENAC-IT-2005-454, ENAC-IT-2005-492, ENAC-IT-2005-694, ENAC-IT-2006-34, ENAC-IT-2006-117, ENAC-IT-2006-175, ENAC-IT-2006-180, ENAC-IT-2006-326, ENAC-IT-2006-403, ENAC-IT-2006-508, ENAC-IT-2006-674, ENAC-IT-2007-9, ENAC-IT-2007-24, ENAC-IT-2007-53, ENAC-IT-2007-66, ENAC-IT-2007-140, HCAAGR-2006-35, HCAAGR-2007-66, LBA/D-2006-66, LBA/D-2006-308, LBA/D-2006-354, OK-2004-4, OK-2004-8. (10) BCAA-2007-27, DGAC/F-2007-474, DGAC/F-2006-246, DGAC/F-2006-400, DGAC/F-2007-539, DGCATR-2006-79, ENAC-IT-2004-44, ENAC-IT-2004-494, ENAC-IT-2005-72, ENAC-IT-2005-114, FOCA-2004-225, LBA/D-2005-261, LBA/D-2006-4, LBA/D-2006-429, LBA/D-2007-125, LBA/D-2007-134. (11) Gazpromavia: CAA-NL-2007-43 on 11.5.2007; Atlant Soyuz: CAA-N-2007-86 on 31.5.2007 and INAC/P-2007-12 on 1.6.2007. (12) Utair: SDAT-2007-12 on 24.5.2007, LBA/D 2007  308 on 19.6.2007. (13) CAACRO-2004-44, DGAC-E-2006-853, DGAC-E-2006-1004, DGAC/F-2004-1011, DGAC/F-2005-19, DGAC/F-2005-883, DGAC/F-2005-1128, DGAC/F-2006-2008, DGAC/F-2007-24, ENAC-IT-2004-76, ENAC-IT-2004-86, ENAC-IT-2004-216, ENAC-IT-2004-259, ENAC-IT-2004-277, ENAC-IT-2004-297, ENAC-IT-2004-298, ENAC-IT-2006-195, ENAC-IT-2006-793, LBA/D-2005-185, RCAARO-2006-39. (14) BCAA-2007-25, BCAA-2007-29, CAACRO-2004-36, CAACRO-2004-46, CAACRO-2006-37, CAIEY-2005-6, CAIEY-2005-8, DGAC-E-2006-877, DGAC-E-2006-878, DGAC-E-2006-948, DGAC-E-2006-949, DGAC-E-2006-1122, DGAC-E-2006-1501, DGAC/F-2006-2102, ENAC-IT-2004-516, ENAC-IT-2004-573, ENAC-IT-2005-313, ENAC-IT-2005-446, ENAC-IT-2005-453, ENAC-IT-2006-184, ENAC-IT-2006-545, ENAC-IT-2006-570, ENAC-IT-2006-664, ENAC-IT-2007-107, EST-2006-2, FOCA-2007-25, LBA/D-2004-431, LBA/D-2007-238. (15) ACG-2007-6, CAACRO-2006-27, DGAC-E-2006-873, DGAC/F-2006-238, DGAC/F-2006-1709, ENAC-IT-2004-318, ENAC-IT-2006-392, ENAC-IT-2007-12, EST-2006-22, EST-2006-23, HCAAGR-2006-27, OK-2005-14, OK-2005-38, OK-2006-9, OK-2007-3. (16) BCAA-2006-54, DGAC/F-2007-135, ENAC-IT-2004-75 ENAC-IT-2006-604, ENAC-IT-2006-864, ENAC-IT-2006-867, ENAC-IT-2007-15. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator AIR KORYO Unknown KOR Democratic People's Republic of Korea (DPRK) AIR WEST CO. LTD 004/A AWZ Sudan ARIANA AFGHAN AIRLINES 009 AFG Afghanistan BLUE WING AIRLINES SRSH-01/2002 BWI Surinam SILVERBACK CARGO FREIGHTERS Unknown VRB Rwanda TAAG ANGOLA AIRLINES 001 DTA Angola VOLARE AVIATION ENTREPRISE 143 VRE Ukraine All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), with the exception of Hewa Bora Airways (2), including,  Democratic Republic of Congo (RDC) AFRICA ONE 409/CAB/MIN/TC/0114/2006 CFR Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER SPRL 409/CAB/MIN/TC/0005/2007 Unknown Democratic Republic of Congo (RDC) AIGLE AVIATION 409/CAB/MIN/TC/0042/2006 Unknown Democratic Republic of Congo (RDC) AIR BENI 409/CAB/MIN/TC/0019/2005 Unknown Democratic Republic of Congo (RDC) AIR BOYOMA 409/CAB/MIN/TC/0049/2006 Unknown Democratic Republic of Congo (RDC) AIR INFINI 409/CAB/MIN/TC/006/2006 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TC/0118/2006 Unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES S.P.R.L. 409/CAB/MIN/TC/0107/2006 Unknown Democratic Republic of Congo (RDC) BEL GLOB AIRLINES 409/CAB/MIN/TC/0073/2006 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/0109/2006 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 Unknown Democratic Republic of Congo (RDC) BUSINESS AVIATION S.P.R.L. 409/CAB/MIN/TC/0117/2006 Unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES 409/CAB/MIN/TC/0056/2006 Unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/0106/2006 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) COMAIR 409/CAB/MIN/TC/0057/2006 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TC/0111/2006 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TC/0054/2006 Unknown Democratic Republic of Congo (RDC) EL SAM AIRLIFT 409/CAB/MIN/TC/0002/2007 Unknown Democratic Republic of Congo (RDC) ESPACE AVIATION SERVICE 409/CAB/MIN/TC/0003/2007 Unknown Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TC/0008/2007 Unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/0047/2006 Unknown Democratic Republic of Congo (RDC) GALAXY INCORPORATION 409/CAB/MIN/TC/0078/2006 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TC/0023/2005 Unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY 409/CAB/MIN/TC/0048/2006 Unknown Democratic Republic of Congo (RDC) I.T.A.B.  INTERNATIONAL TRANS AIR BUSINESS 409/CAB/MIN/TC/0022/2005 Unknown Democratic Republic of Congo (RDC) KATANGA AIRWAYS 409/CAB/MIN/TC/0088/2006 Unknown Democratic Republic of Congo (RDC) KIVU AIR 409/CAB/MIN/TC/0044/2006 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES Ministerial signature (ordonnance 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/0113/2006 Unknown Democratic Republic of Congo (RDC) MALILA AIRLIFT 409/CAB/MIN/TC/0112/2006 MLC Democratic Republic of Congo (RDC) MANGO AIRLINES 409/CAB/MIN/TC/0007/2007 Unknown Democratic Republic of Congo (RDC) PIVA AIRLINES 409/CAB/MIN/TC/0001/2007 Unknown Democratic Republic of Congo (RDC) RWAKABIKA BUSHI EXPRESS 409/CAB/MIN/TC/0052/2006 Unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS SPRL 409/CAB/MIN/TC/0076/2006 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TC/0004/2007 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/0115/2006 Unknown Democratic Republic of Congo (RDC) SUN AIR SERVICES 409/CAB/MIN/TC/0077/2006 Unknown Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/MIN/TC/0089/2006 Unknown Democratic Republic of Congo (RDC) THOM'S AIRWAYS 409/CAB/MIN/TC/0009/2007 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO 409/CAB/MIN/TC/0055/2006 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICE 409/CAB/MIN/TC/0110/2006 Unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENS CONGOLAIS (TRACO) 409/CAB/MIN/TC/0105/2006 Unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TC/0116/2006 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TC/0046/2006 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including, Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, including, Indonesia ADAMSKY CONNECTION AIRLINES unknown DHI Indonesia AIR TRANSPORT SERVICES unknown unknown Indonesia BALAI KALIBRASI PENERBANGAN unknown unknown Indonesia EKSPRES TRANSPORTASI ANTARBENUA unknown unknown Indonesia GARUDA unknown GIA Indonesia INDONESIA AIRASIA unknown AWQ Indonesia KARTIKA AIRLINES unknown KAE Indonesia LION MENTARI ARILINES unknown LNI Indonesia MANDALA AIRLINES unknown MDL Indonesia MANUNGGAL AIR SERVICE unknown unknown Indonesia MEGANTARA unknown unknown Indonesia MERPATI NUSANTARA AIRLINES unknown MNA Indonesia METRO BATAVIA unknown BTV Indonesia PELITA AIR SERVICE unknown PAS Indonesia PT. AIR PACIFIC UTAMA unknown unknown Indonesia PT. AIRFAST INDONESIA unknown AFE Indonesia PT. ASCO NUSA AIR unknown unknown Indonesia PT. ASI PUDJIASTUTI unknown unknown Indonesia PT. AVIASTAR MANDIRI unknown unknown Indonesia PT. ATLAS DELTASATYA unknown unknown Indonesia PT. DABI AIR NUSANTARA unknown unknown Indonesia PT. DERAYA AIR TAXI unknown DRY Indonesia PT. DERAZONA AIR SERVICE unknown unknown Indonesia PT. DIRGANTARA AIR SERVICE unknown DIR Indonesia PT. EASTINDO unknown unknown Indonesia PT. EKSPRES TRANSPORTASI ANTARBENUA unknown unknown Indonesia PT. GATARI AIR SERVICE unknown GHS Indonesia PT. GERMANIA TRISILA AIR unknown unknown Indonesia PT. HELIZONA unknown unknown Indonesia PT. KURA-KURA AVIATION unknown unknown Indonesia PT. INDONESIA AIR TRANSPORT unknown IDA Indonesia PT. INTAN ANGKASA AIR SERVICE unknown unknown Indonesia PT. NATIONAL UTILITY HELICOPTER unknown unknown Indonesia PT. PELITA AIR SERVICE unknown unknown Indonesia PT. PENERBENGAN ANGKASA SEMESTA unknown unknown Indonesia PT. PURA WISATA BARUNA unknown unknown Indonesia PT. SAMPOERNA AIR NUSANTARA unknown unknown Indonesia PT. SAYAP GARUDA INDAH unknown unknown Indonesia PT. SMAC unknown SMC Indonesia PT. TRANSWISATA PRIMA AVIATION unknown unknown Indonesia PT. TRAVIRA UTAMA unknown unknown Indonesia PT. TRIGANA AIR SERVICE unknown unknown Indonesia REPUBLIC EXPRESS AIRLINES unknown RPH Indonesia RIAU AIRLINES unknown RIU Indonesia SRIWIJAYA AIR unknown SJY Indonesia SURVEI UDARA PENAS unknown PNS Indonesia TRANS WISATA PRIMA AVIATION unknown unknown Indonesia TRAVEL EXPRESS AVIATION SERVICE unknown XAR Indonesia TRI MG INTRA ASIA AIRLINES unknown TMG Indonesia TRIGANA AIR SERVICE unknown TGN Indonesia WING ABADI AIRLINES unknown WON Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including,  Kyrgyz Republic AIR CENTRAL ASIA 34 AAT Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIA ALPHA AIRWAYS 32 SAL Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic BISTAIR-FEZ BISHKEK 08 BSC Kyrgyz Republic BOTIR AVIA 10 BTR Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 Unknown Kyrgyz Republic ESEN AIR 2 ESD Kyrgyz Republic GALAXY AIR 12 GAL Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic INTAL AVIA 27 INL Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINES 01 KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic OHS AVIA 09 OSH Kyrgyz Republic S GROUP AVIATION 6 Unknown Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic WORLD WING AVIATION 35 WWM Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone BELLVIEW AIRLINES (S/L) LTD Unknown BVU Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland AERO AFRICA (PTY) LTD Unknown RFC Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, LTD Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wetleased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Hewa Bora Airways is allowed to use the specific aircraft mentioned in Annex B for its current operations within the European Community. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros HEWA BORA AIRWAYS (HBA) (2) 409/CAB/MIN/TC/0108/2006 ALX Democratic Republic of Congo (RDC) All fleet with the exception of: B767-266 ER All fleet with the exception of: 9Q-CJD (cons. No 23178) Democratic Republic of Congo (RDC) PAKISTAN INTERNATIONAL AIRLINES 003/96 AL PIA Islamic Republic of Pakistan All fleet with the exception of: all B-777; 3 B-747-300; 2 B-747-200. 6 A-310 All fleet with the exception of: AP-BHV, AP-BHW, AP-BGJ, AP-BGK, AP-BGL, AP-BGY, AP-BGZ; AP-BFU, AP-BGG, AP-BFX, AP-BAK, AP-BAT, AP-BEU, AP-BGP, AP-BGR, AP-BGN, AP-BEC, AP-BEG Islamic Republic of Pakistan (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wetleased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Hewa Bora Airways is only allowed to use the specific aircraft mentioned for its current operations within the European Community.